DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief  filed on 09/21/22, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632                                                                                                                                                                                                        

This Office Action is responsive to the Amendment filed on 12/11/21.  Accordingly, claims 1-39 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Each of claims 1, 9, 17 and 25 recites the limitation “a fifth generation new radio (5G NR) signal”.  
It is not clear on what such a “fifth generation new radio (5G NR) signal” basically and necessarily contains and how the signal is basically and necessarily formed in order to comply with a fifth generation new radio (5G NR) standard, and in order to make it different from a radio signal of prior art not called as a “fifth generation new radio (5G NR) signal”.
In light of specification, par. [0059], of the instant application, a fifth generation new radio (SG NR) signal, in broad, is a wireless radio frequency (RF)  signal generated and provided via a radio frequency layer “radio frequency (RF) layer 120” and a wireless channel “wireless channel 122”).  Further, in light of specification, par. [0060], of the instant application, such a fifth generation new radio (SG NR) signal can comprise data which at a transmission site, is CRC encoded via a CRC coder “CRC segmentation 146”, forward-error-correction (FEC) encoded via a FEC encoder (“LDPC encoding 148”, rate matched via a rate matcher “rate matching 150”, scrambled via a scrambler “scrambling modulation 152”, precoded via a precoder “precoding 154”, beamformed via a beamformer “transmission (TX) beamforming 156”, and/or OFDM modulated via a OFDM modulator “OFDM modulation 158” before wireless transmission.
Yoshizawa (2019/0044773) (prior art of record) teaches a wirelessly received RF signal (“GFDM signals”, [0126]).  Yoshizawa further teaches that the RF signal comprises data which at a transmission site, can be CRC encoded for blind detection at the reception site using CRC (see [0064]), forward-error-correction (FEC) encoded via a FEC encoder (“FEC endoding”, [0121]), rate matched via a rate matcher (“rate matching”, [0121]), scrambled via a scrambler (“scrambling”, [0121]), precoded via a precoder (“pre coding”, [0121]), beamformed via a transmission layer mapping (“transmission layer mapping”, [0121]) for wireless transmission from antennas (“antenna”s, [0123]) , and/or OFDM modulated via an advanced OFDM modulator (“GFDM”, [0122]) before wireless transmission, (see [0121, 0122]), just like the claimed “fifth generation new radio (SG NR) signal” as specified in the disclosure of the instant application.
So, it is not clear on what such the claimed “fifth generation new radio (5G NR) signal” basically and necessarily contains and how the signal is basically and necessarily formed in order to comply with a fifth generation new radio (5G NR) standard, and in order to make it different from the radio signal of Yoshizawa ,  which is not called as a “fifth generation new radio (5G NR) signal”.
	The applicant is herein requested to provides evidence, in light of disclosure of the instant application, on what such a fifth generation new radio (5G NR) signal basically contains and how the signal is basically formed in order to comply with a fifth generation new radio (5G NR) standard, and with  technical details defined by the SG NR standard, and in order to make it different from radio signals of prior art.
	-Claim 1 recites the limitation “A processor, comprising: one or more circuits to cause information received from a fifth generation new radio (SG NR) signal to be decoded in parallel and stored in order”.  It is unclear on whether the “information” is “stored” before or after being “decoded in parallel”.  For clarity, it is suggested that the limitation is changed to -- A processor, comprising: one or more circuits to cause information received from a fifth generation new radio (SG NR) signal to be decoded in parallel and stored in order before the information being decoded –, or changed to -- A processor, comprising: one or more circuits to cause information received from a fifth generation new radio (SG NR) signal to be decoded in parallel and stored in order after the information being decoded –.
	-Claim 9 recites the limitation “cause information transmitted using a fifth generation new radio (5G NR) signal to be decoded by the parallel processor and stored in order”.  It is unclear on whether the “information” is “stored” before or after being “decoded”.  For clarity, it is suggested that the limitation is changed to --cause information transmitted using a fifth generation new radio (5G NR) signal to be decoded by the parallel processor and stored in order before the information l being decoded –, or changed to -cause information transmitted using a fifth generation new radio (5G NR) signal to be decoded by the parallel processor and stored in order after the information being decoded –.
	-Claim 17 recites the limitation “one or more processors to cause information received from a fifth generation new radio (SG NR) signal to be decoded in parallel and stored in order”.  It is unclear on whether the “information” is “stored” before or after being “decoded in parallel”.  For clarity, it is suggested that the limitation is changed to -- one or more processors to cause information received from a fifth generation new radio (SG NR) signal to be decoded in parallel and stored in order before the information being decoded--,  or changed to -- one or more processors to cause information received from a fifth generation new radio (SG NR) signal to be decoded in parallel and stored in order after the information being decoded--.
	-Claim 25 recites the limitation “causing, with the plurality of thread groups, the data to be decoded in parallel and stored in order”.  It is unclear on whether the “data” is “stored” before or after being “decoded in parallel”.  For clarity, it is suggested that the limitation is changed to -- causing, with the plurality of thread groups, the data to be decoded in parallel and stored in order before the data being decode”, or changed to -- causing, with the plurality of thread groups, the data to be decoded in parallel and stored in order after the data being decoded--.
	-Claims, depended on above claims, are therefore also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 10, 13, 15-20, 22, 25-29 and 37-39	are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (2019/0044773) (previously cited) in view of Sakamoto (2003/0107753) (previously cited)  and Park et al (11,316,618) (newly cited).
-Regarding claim 1, Yoshizawa teaches a processor (“terminal apparatus 200”, [0083, 0125]) at a receive site, the processor (see figure 16) configurable of comprising: one or more circuits (comprising a plurality of corresponding processing units (Deinterleaving, Descrambling, Rate Matching, FEC)s  in parallel as shown in figure 16) to cause information (“symbols x[0] to x[N-1]”, [0126]) received in a sequential order (0 to N-1) of time from a wirelessly received RF signal (“GFDM signals”, [0126]) to be demapped and  decoded in parallel with N parallel paths, (as shown in figure 16), (see [0125, 0126]).
Yoshizawa does not teach whether the information is stored in order, as claimed.
It is well-known in the art, as evidenced by Sakamoto, that data can be stored in a first-in first out buffer (12) or a shift register (16) in sequential order of time so that it can retrieved in such the order at a corresponding runtime of further processing (13 or 14), (see figure 12 and [0167]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa, as taught by Sakamoto, in such a way that the one or more circuits would further comprises a data storage (being a first-in first out buffer or a shift register) to store the information, either before of after being decoded,  in order of time  so that the one or more circuits would be enhanced with the data storage that could easily retrieve the information in such the order, when needed, for a further processing.
In Yoshizawa in view of Sakamoto, Yoshizawa further teaches that the wirelessly received RF signal is generated and provided at a transmission site (base station 100”, [0123]) via  a radio frequency layer (“analog FE”, [0123]) and a wireless channel (being through the air) (see [0118, 0123]), based upon N parallel input data (“each piece of transmission data to be multiplexed”, [0121]) (referred to (Input data 1, …., Input data N), figure 15), (see [0118, 0121-0123]).
For further comparison, Yoshizawa in view of Sakamoto does not teach whether the wirelessly received RF signal is a fifth generation new radio (5G NR) signal, as claimed.
In an analogous art, Park et al teaches that in accordance to  a 5G NR standard, at a transmit site, data for transmission can be in form of frames (see figure 2 and col. 3, lines 54-59), wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, (see col. 1, lines 41-42, col. 5, lines 24-27, 58-62), and at the receive site, the master information is obtained from a recovered PBCH signal by polar decoding the recovered PBCH signal (see col. 2, lines 52-63).
For further application for use in a 5G NR network, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto, as taught by Park et al, in such a way that at the transmission site (base station 100”, [0123] of Yoshizawa), each one of the N parallel input data would be in form of frames for transmission via a wireless RF  signal (“GFDM signals”, [0126] of Yoshizawa) to the receive site for reception as the wireless received RF signal , wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, wherein the processor at the receive site would obtain the PBCH signal from the information after being demapped and  decoded in parallel, and recover the MIB by polar decoding the obtained PBCH signal, so that with the implementation, the processor would become another embodiment derived from teachings of Yoshizawa, Sakamoto and Park et al, usable in a 5G NR network for signal communications, (the wireless received RF  signal considered here equivalent with the limitation “5G NR signal” and hereafter called so).
-Regarding claim 2, Yoshizawa teaches that the information received from the 5G NR signal has been processed by a demapping (GFDM demod, MIMO equalization) (see figure 16), wherein the demapping can be programmable with software (see [0086]), (said demapping considered here equivalent with the limitation “soft demapping” and hereafter called so), wherein decoding the information comprises layer demapping (TX layer demapping), descrambling (Descrambling)s), and de-rate-matching ((Rate Matching)s), (see figure 16).
-Regarding claim 3, Yoshizawa teaches that decoding the information received from the 5G NR signal is configurable to comprise: assigning (as shown in figure 16) the information to multiple groups of threads (being groups of computation engines, each group comprising a processing pipeline of threads (Deinterleaving, Descrambling, Rate Matching, FEC), wherein each group of threads of the multiple group of threads is configurable to compute, from a transfer block (“frame”/”frames”, [0062])  a corresponding code block (comprising “received symbols x[0] to x(N-1)”, [0126]) to be decoded, (see figure 16 and [0126]).
Regarding claim 7, as applied to claim 2 set forth above and herein incorporated, Yoshizawa teaches the information received from the 5G NR signal has been processed by soft demapping (GFDM demod, MIMO equalization), and wherein decoding the information comprises de-interleaving, via (Deinterleaving)s),  the information in parallel, (see figure 16).
-Regarding claim 9, Yoshizawa teaches a method performed by a parallel processor (comprising a plurality of  corresponding processors (Deinterleaving, Descrambling, Rate Matching, FEC)s in parallel (see figure 16)) at a receive site, the method comprises:  causing, via the parallel processor,  information ((“symbols x[0] to x[N-1]”, [0126]) transmitted at a transmit site (base station 100”, [0123]) and received at the receive site in a sequential order (0 to N-1) of time,  using a radio  signal (“GFDM signals”, [0126])  to be decoded by the parallel processor by scheduling a plurality of thread groups on the parallel processor, each group comprising a processing pipeline of threads ((Deinterleaving, Descrambling, Rate Matching, FEC), figure 16), see [0125, 0126]).
Yoshizawa does not teach whether the information is stored in order, as claimed.
It is well-known in the art, as evidenced by Sakamoto, that data can be stored in a first-in first out buffer (12) or a shift register (16) in sequential order of time so that it can retrieved in such the order at a corresponding runtime of further processing (13 or 14), (see figure 12 and [0167]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa, as taught by Sakamoto, in such a way that the one or more circuits would further comprises a data storage (being a first-in first out buffer or a shift register) to store the information, either before of after being decoded,  in order of time  so that the one or more circuits would be enhanced with the data storage that could easily retrieve the information in such the order, when needed, for a further processing.
In Yoshizawa in view of Sakamoto, Yoshizawa further teaches that the RF signal is generated and provided at the transmission site via  a radio frequency layer (“analog FE”, [0123]) and a wireless channel (being through the air) (see [0118, 0123]), based upon N parallel input data (“each piece of transmission data to be multiplexed”, [0121]) (referred to (Input data 1, …., Input data N), figure 15), (see [0118, 0121-0123]).
For comparison, Yoshizawa in view of Sakamoto does not teach whether the  RF signal is a fifth generation new radio (5G NR) signal, as claimed.
In an analogous art, Park et al teaches that in accordance to  a 5G NR standard, at a transmit site, data for transmission can be in form of frames (see figure 2 and col. 3, lines 54-59), wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, (see col. 1, lines 41-42, col. 5, lines 24-27, 58-62), and at a receive site, the master information is obtained from a recovered PBCH signal by polar decoding the recovered PBCH signal (see col. 2, lines 52-63).
For further application for use in a 5G NR network, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto, as taught by Park et al, in such a way that at the transmission site (base station 100”, [0123] of Yoshizawa), each one of the N parallel input data would be in form of frames for transmission via the  RF  signal (“GFDM signals”, [0126] of Yoshizawa) to the receive site for reception, wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, wherein the parallel processor at the receive site would obtain the PBCH signal from the information after being demapped and  decoded in parallel, and recover the MIB by polar decoding the obtained PBCH signal, so that with the implementation, the processor would become another embodiment derived from teachings of Yoshizawa, Sakamoto and Park et al, usable in a 5G NR network for signal communications, (the  RF  signal considered here equivalent with the limitation “5G NR signal” and hereafter called so).
For further comparison, in Yoshizawa in view of Sakamoto and Park et al, Yoshizawa does not teach a non-transitory machine readable medium having stored a set of instructions, which if performed cause the parallel processor to  perform the method.
Sakamoto teaches that a method can be implemented with a non-transitory machine readable medium “RAM 1072 and ROM 1073” having stored a set of instructions “programs”, which if performed cause a processor to perform the method, (see [0136]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto and Park et al, as further taught by Sakamoto, in such a way that the method would be implemented with a non-transitory machine readable medium having stored a set of instructions, which if performed cause the parallel processor to  perform the method, so that with the implementation, the parallel processor would be enhanced with programmability in high speed fashion.
-Regarding claim 10, Yoshizawa teaches that the information includes data that has been processed by soft demapping (GFDM demod, MIMO equalization) and wherein scheduling the plurality of thread groups includes scheduling the plurality of thread groups to layer demap (via (TX layer demapping)), descramble (via (Descrambling)s), and de-rate-match (via Rate Matching) the data, (see figure 16).
-Regarding claim 13, Yoshizawa teaches that scheduling the plurality of thread groups is configurable to include scheduling the plurality of thread groups to de-interleave, via (Deinterleaving)s), code block data elements (“each pieces of reception data”, [0126] of Yoshizawa) of a data block (“reception data”, [0126] of Yoshizawa) processed by a corresponding processing pipeline (see figure 16 and  [0126] of Yoshizawa).
-Regarding claim 15, Yoshizawa teaches that scheduling the plurality of thread groups to layer demap the data is based at least in part on a mapping function (being transformation functions ((GFDM demod)s, MIMO equalization, TX layer demapping)) of that uses time-line orders of threads for operations (as shown in figure 16), or namely, uses a thread block index (being a corresponding ordered index) of each threads as a parameter for the operations.
-Regarding claim 16, Yoshizawa teaches that the mapping function also uses a transport block size (comprising “received symbols x[0] to x(N-1)”, [0126]) and a number (being the number of inputs into (TX layer demapping) (see figure 16)) of multiple-input multiple-output (MIMO) layers as parameters.
-Regarding claim 25, Yoshizawa teaches a method performed by a parallel processor (comprising a plurality of  corresponding processors (Deinterleaving, Descrambling, Rate Matching, FEC)s in parallel (see figure 16)) at a receive site, the method comprises:  accessing, with a plurality of thread groups running on the parallel processor, each group comprising a processing pipeline of threads ((Deinterleaving, Descrambling, Rate Matching, FEC), figure 16), data that is, or namely corresponds to, information ((“symbols x[0] to x[N-1]”, [0126]) transmitted at a transmit site (base station 100”, [0123]) and received at the receive site in a sequential order (0 to N-1) of time, using a radio  signal (“GFDM signals”, [0126]),  and causing, with the plurality of thread groups, the data to be decoded in parallel, (see [0125, 0126]).
Yoshizawa does not teach whether the information is stored in order, as claimed.
It is well-known in the art, as evidenced by Sakamoto, that data can be stored in a first-in first out buffer (12) or a shift register (16) in sequential order of time so that it can retrieved in such the order at a corresponding runtime of further processing (13 or 14), (see figure 12 and [0167]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa, as taught by Sakamoto, in such a way that the one or more circuits would further comprises a data storage (being a first-in first out buffer or a shift register) to store the information, either before of after being decoded,  in order of time  so that the one or more circuits would be enhanced with the data storage that could easily retrieve the information in such the order, when needed, for a further processing.
In Yoshizawa in view of Sakamoto, Yoshizawa further teaches that the RF signal is generated and provided at the transmission site  via  a radio frequency layer (“analog FE”, [0123]) and a wireless channel (being through the air) (see [0118, 0123]), based upon N parallel input data (“each piece of transmission data to be multiplexed”, [0121]) (referred to (Input data 1, …., Input data N), figure 15), (see [0118, 0121-0123]).
For comparison, Yoshizawa in view of Sakamoto does not teach whether the RF signal is a fifth generation new radio (5G NR) signal, as claimed.
In an analogous art, Park et al teaches that in accordance to  a 5G NR standard, at a transmit site, data for transmission can be in form of frames (see figure 2 and col. 3, lines 54-59), wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, (see col. 1, lines 41-42, col. 5, lines 24-27, 58-62), and at a receive site, the master information is obtained from a recovered PBCH signal by polar decoding the recovered PBCH signal (see col. 2, lines 52-63).
For further application for use in a 5G NR network, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto, as taught by Park et al, in such a way that at the transmission site (base station 100”, [0123] of Yoshizawa), each one of the N parallel input data would be in form of frames for transmission via the  RF  signal (“GFDM signals”, [0126] of Yoshizawa) to the receive site for reception, wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, wherein the parallel processor at the receive site would obtain the PBCH signal from the information after being demapped and  decoded in parallel, and recover the MIB by polar decoding the obtained PBCH signal, so that with the implementation, the processor would become another embodiment derived from teachings of Yoshizawa, Sakamoto and Park et al, usable in a 5G NR network for signal communications, (the  RF  signal considered here equivalent with the limitation “5G NR signal” and hereafter called so).
-Regarding claim 26, Yoshizawa teaches that the data has been processed by soft demapping ((GFDM demod)s, MIMO equalization, TX layer demapping) and wherein causing the data to be decoded includes transforming, via the parallel processor, the data for decoding by a decoder (FEC)s, (see figure 16).
-Regarding claim 27, Yoshizawa teaches that the data includes data elements of a plurality of code blocks (each block comprising “original data d[0]) to d[N-1])”, [0126]), and transforming, via (TX layer demmaping, (Deinterleaving)s, (Rate Matching)s),  the data includes assigning one or more thread groups of the plurality of thread groups to handle each code block, (see figure 16, and [0126]).
-Regarding claim 28, Yoshizawa teaches that transforming the data includes layer demapping, via (TX layer demapping), the data, (see figure 16).
-Regarding claim 29, Yoshizawa teaches that wherein transforming the data includes de-rate-matching, via (Rate Matching)s, the data, (see figure 16).
-Regarding claim 17, Yoshizawa teaches a system (see figure 16 of Yoshizawa) at a receive site, the system configurable of comprising: one or more processors/circuits (comprising a plurality of corresponding processing units (Deinterleaving, Descrambling, Rate Matching, FEC)s  in parallel as shown in figure 16) to cause information (“symbols x[0] to x[N-1]”, [0126] of Yoshizawa) received in a sequential order (0 to N-1) of time from a RF signal (“GFDM signals”, [0126] of Yoshizawa) to be demapped and  decoded in parallel, (as shown in figure 16), (see [0125, 0126]).
Yoshizawa does not teach whether the information is stored in order, as claimed.
It is well-known in the art, as evidenced by Sakamoto, that data can be stored in a first-in first out buffer (12) or a shift register (16) in sequential order of time so that it can retrieved in such the order at a corresponding runtime of further processing (13 or 14), (see figure 12 and [0167]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa, as taught by Sakamoto, in such a way that the one or more circuits would further comprises a data storage (being a first-in first out buffer or a shift register) to store the information, either before of after being decoded,  in order of time  so that the one or more circuits would be enhanced with the data storage that could easily retrieve the information in such the order, when needed, for a further processing.
With the implementation, Yoshizawa in view of Sakamoto teaches that the system resultedly comprises one or more memory (being the data storage) to store data which is, or namely, corresponds to, the information.
In Yoshizawa in view of Sakamoto, Yoshizawa further teaches that the RF signal is generated and provided at a transmission site (base station 100”, [0123]) via  a radio frequency layer (“analog FE”, [0123]) and a wireless channel (being through the air) (see [0118, 0123]), based upon N parallel input data (“each piece of transmission data to be multiplexed”, [0121]) (referred to (Input data 1, …., Input data N), figure 15), (see [0118, 0121-0123]).
For comparison, Yoshizawa in view of Sakamoto does not teach whether the  RF signal is a fifth generation new radio (5G NR) signal, as claimed.
In analogous, Park et al teaches that in accordance to  a 5G NR standard, at a transmit site, data for transmission can be in form of frames (see figure 2 and col. 3, lines 54-59), wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, (see col. 1, lines 41-42, col. 5, lines 24-27, 58-62), and at a receive site, the master information is obtained from a recovered PBCH signal by polar decoding the recovered PBCH signal (see col. 2, lines 52-63).
For further application for use in a 5G NR network, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto, as taught by Park et al, in such a way that at the transmission site (base station 100”, [0123] of Yoshizawa), each one of the N parallel input data would be in form of frames for transmission via the  RF  signal (“GFDM signals”, [0126] of Yoshizawa) to the receive site for reception, wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, wherein the parallel processor at the receive site would obtain the PBCH signal from the information after being demapped and  decoded in parallel, and recover the MIB by polar decoding the obtained PBCH signal, so that with the implementation, the processor would become another embodiment derived from teachings of Yoshizawa, Sakamoto and Park et al, usable in a 5G NR network for signal communications, (the  RF  signal considered here equivalent with the limitation “5G NR signal” and hereafter called so).
-Regarding claim 18, Yoshizawa teaches that the information received from the 5G NR signal  has been processed by soft demapping GFDM demod, MIMO equalization) (see figure 16), wherein decoding the information comprises layer demapping (TX layer demapping), descrambling (Descrambling)s), and de-rate-matching ((Rate Matching)s), (see figure 16).
-Regarding claim 19, Yoshizawa teaches that  decoding the information received from the 5G NR signal comprises assigning (as shown in figure 16) the information to multiple groups of threads (being groups of computation engines, each group comprising a processing pipeline of threads/engines (Deinterleaving, Descrambling, Rate Matching, FEC), wherein each group of threads of the multiple group of threads is configurable to compute, from a transfer block (“frame”/”frames”, [0062])  a corresponding code block (comprising “received symbols x[0] to x(N-1)”, [0126]) to be decoded, (see figure 16 and [0126]).	
-Regarding claim 20, Yoshizawa teaches that the one or more processors are configurable to cause the information to be decoded in parallel (as shown in figure 16), at least in part, by causing, via (TX layer demaping), (Deinterleaving)s, (Descambling)s, (Rate Matching)s, the data to be transformed for decoding by a decoder (FEC)s and storing the transformed data (outputted from (Rate Matching)s) in the one or more memories for later retrieval by the decoder for decoding, wherein causing the data to be transformed includes causing the data to be de-rate-matched, via (Rate Matching)s, in parallel (see figure 16).
-Regarding claim 22, Yoshizawa teaches that  the one or more processors are configurable to cause the information to be decoded in parallel (as shown in figure 16), at least in part, by causing transport blocks (“reception data”, [0126] of Yoshizawa) to be received/recognmized/extracted, via “frame synchronization”, [0026]), from the data and causing code blocks (“each pieces of reception data”, [0126] of Yoshizawa) to be extracted from the transport blocks, (see [0026, 0126]).
-Regarding claim 37, Yoshizawa in view of Sakamoto and Park et al  teaches that the one or more circuits  (comprising a plurality of corresponding processing units ((Deinterleaving, Descrambling, Rate Matching, FEC)s) in parallel as shown in figure 16 of Yoshizawa ) are to cause the information (“symbols x[0] to x[N-1]”, [0126] of Yoshizawa) to be stored in order and decoded in parallel based, at least in part, on using a group of N threads (being N respective processing pipelines, each pipeline comprising computation engines ((Deinterleaving, Descrambling, Rate Matching, FEC), figure 16 of Yoshizawa) to calculate a code segment ((Output data 1,…, or Output data N), figure 16 of Yoshizawa) from multiple data blocks, each data block (“reception data”, [0126] of Yoshizawa) comprising N data segments (“original data d[0] to d[N-1]”, [0126] of Yoshizawa) recovered  from a GFDM demodulator ((GFDM demod), figure 16 of Yoshizawa) of a corresponding processing layer ((Analog FE, ADC, GFDM demod), figure 16 of Yoshizawa) , the code segment  being a data segment (“each pieces of reception data”, [0126] of Yoshizawa) of a data block of the multiple transport block, the code segment being outputted from ((TX layer demapping), figure 16 of Yoshizawa) and processed by a corresponding processing pipeline of the N processing pipelines, (see  figure 16 and [0126] of Yoshizawa).
In light of figure 3 and specification, par. [0064-0066], of the instant application, a transfer block is a block of data, e.g., a block (TB1), figure 3), which are allocated on a particular processing layer of processing layers ((Layers), figure 3)) and with particular time and frequency resource of resources ((Frequency + Time), figure 3), and a code block of a transfer block, e.g., a code block ((CB1), figure 3) of the transfer block (TB1), is a data segment of the transfer block.
In comparison,  in Yoshizawa in view of Sakamoto and Park et al, the multiple data blocks are considered here equivalent with the limitation “multiple transfer blocks” because each data block corresponds to a processing layer ((Analog FE, ADC, GFDM demod), figure 16 of Yoshizawa), and the data block is allocated with particular time and frequency resource of resources in a manner that  the data block  comprises N data segments (“original data d[0] to d[N-1]”, [0126] of Yoshizawa) being demodulated from N corresponding GFDM symbols (“symbols x[0] to [x[N-1]”, [0126] of  Yoshizawa), wherein each data segment is allocated at a transmit site (“base station 100”, [0121] of  Yoshizawa) with  a time resource (“time domain”, [0117] of Yoshizawa) and frequency resource (“resource in accordance with the number of K of subcarriers”, [0117] of Yoshizawa) to form a corresponding GFDM symbol (“GFDM symbol”, [0117] of Yoshizawa) of the N GFDM symbols (see [0117, 0126] of Yoshizawa); and a code segment ((Output data 1,…, or Output data N), figure 16 of Yoshizawa) is considered here equivalent with the limitation “code block” because the code segment is a data segment (“each pieces of reception data”, [0126] of Yoshizawa) of a data block (“reception data”, [0126] of Yoshizawa) processed by a corresponding processing pipeline of the N processing pipelines (see [0126] of Yoshizawa).
-Regarding claim 38, Yoshizawa in view of Sakamoto and Park et al teaches that the one or more circuits are to cause the information to be stored in order  and decoded in parallel based, at least in part, on using a first group of threads (being a first half of the N respective processing pipelines, each pipeline comprising computation engines ((Deinterleaving, Descrambling, Rate Matching, FEC), figure 16 of Yoshizawa) to calculate a first code block (Output data 1,…, Output data N/2), figure 16 of Yoshizawa) and a second group of threads (being a second half of the N respective processing pipelines) to calculate a second code block (Output data (N/2)-1,…, Output data N), figure 16 of Yoshizawa), where threads of the first group of threads are to run in parallel, threads of the second group of threads are to run in parallel, and the first group of threads and second group of threads are to run in parallel (see figure 16 of Yoshizawa).
-Regarding claim 39, Yoshizawa in view of Sakamoto and Park et al teaches that the information is configurable to  include data stored/comprised  in transport blocks ((11), figure 1 of Yoshizawa)  in a first mapping configuration (as shown in figure 1, and [0053] of Yoshizawa) based, at least in part, on a resource grid ((12), figure 1 of Yoshizawa), (see [0053] of Yoshizawa), wherein  the one or more circuits are to cause the information to be stored in order and decoded in parallel, at least in part, on using a group of N threads (being N respective processing pipelines, each pipeline comprising computation engines ((Deinterleaving, Descrambling, Rate Matching, FEC), figure 16 of Yoshizawa) to calculate a code block (comprising (Output data 1,…, or Output data N), figure 16 of Yoshizawa) from one or more of the transfer blocks (“reception data”, [0126] of Yoshizawa) respectively outputted from ((TX layer demapping), figure 16 of Yoshizawa) of each processing pipeline, and store the code block in a memory (“storage unit 230”, [0086] of Yoshizawa) in a second mapping configuration (being the storing configuration of the memory), (see [0086] of Yoshizawa).
Claims 6 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Sakamoto and Park et al , and further in view of Ram et al (2017/0118050), previously-cited.
-Regarding claim 6, Yoshizawa in view of Sakamoto and Park et al teaches that the information received from the 5G NR signal has been processed by soft demapping (GFDM demod, MIMO equalization) (see figure 16 of Yoshizawa), and the one or more circuits cause a plurality of N processor pipelines (each pipeline comprising computation engines ((Deinterleaving, Descrambling, Rate Matching, FEC), figure 16 of Yoshizawa) to layer demap, via (TX layer demapping), the soft-demapped information (outputted from a MIMO equalization (MIMO equalization))  according to a mapping function of (TX layer demapping), (see figure 16 of Yoshizawa).
Yoshizawa in view of Sakamoto and Park et al  does not teaches that the soft-demapped information are stored as values that represent log-likelihood ratios, as claimed.
However, it is well-known in the art that a memory can be used to store data.  For instance, Yoshizawa teaches that the processor comprises a memory (“storage unit 230”, [0086] for storing data.
Further, in analogous art, Ram et al  teaches an MIMO equalization (116) which uses LLRcalculations and provides log-likelihood ratios values (118) as its outputs, (see figure 1, and [0024-0025]).
For further application, since Yoshizawa in view of Sakamoto and Park et al does not teach in detail on how the MIMO equalization (MIMO equalization))  is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto and Park et al , as taught by Ram et al, in such a way that the MIMO equalization would use  LLR calculations and provides log-likelihood ratios values as the soft-demapped information at its output so that the implementation would become another embodiment derived from teachings  Yoshizawa, Sakamoto, Park et al  and Ram et al for obtaining the MIMO equalization, as required in the soft demapping, and in such a way that the memory would be configurable to store the log-likelihood ratios values so that the processor would be enhanced with an additional feature of the memory for storing log-likelihood ratios values.
Based on the above rationale, Yoshizawa in view of Sakamoto, Park et al   and Ram et al  teaches that the soft-demapped information are stored, via the memory, as values that represent log-likelihood ratios, and the one or more circuits cause the plurality of processor pipelines to layer demap the values according to the mapping function of (TX layer demapping).
-Regarding claim 32, Yoshizawa in view of Sakamoto  and Park et al teaches that transforming the data includes transforming, via (TX layer demapping), (Deinterleving)s, (Descrambling)s, (Rate Matching)s, figure 16 of Yoshizawa) the data for decoding by a forward error correction decoder (FEC)s in physical layers (each comprising ((FEC)), (see figure 16 of Yoshizawa), (said physical layer considered here equivalent with the limitation “physical uplink shared channel (PUSCH) physical layer (PHY)”).
Yoshizawa in view of Sakamoto and Park et al   does not teach whether the forward error correction decoder is a low density parity check (LDPC) decoder, as claimed.
However, it is well-known in the art, as evidenced by Ram et al, that a forward error correction decoder can be a low density parity check (LDPC) decoder “low density parity check (LDPC) decoder” for decoding LDPC encoded data, (see [0024]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement the forward error correction decoder (in Yoshizawa in view of Sakamoto  and Park et al ) with a low density parity check (LDPC) decoder (as taught by Ram et al) if the data is low density parity check encoded data so that the data could be decoded correspondingly.
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Sakamoto and Park et al.,  and further in view of Atungsiri et al (2017/0338907), previously-cited.
-Regarding claim 8,  Yoshizawa in view of Sakamoto and Park et al   teaches that de-rate-matching is to de-rate-match its input signal (see figure 16 of Yoshizawa), wherein the input signal is a signal that had been rate-matched, via (Rate Matching)s)  at a transmit site (see figure 15 of Yoshizawa).
Yoshizawa in view of Sakamoto and Park et al  does not teach whether de-rate-matching includes inserting filler bits, as claimed.
In analogous art, Atungsiri et al  teaches de-rate-matching might include inserting filler bits to its input signals if the input signal had been under bit-puncturing of rate-matching occurred at a transmit site (see “to reverse the puncturing … formed by the rate matching  unit 404 in the transmitter”, [0042]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto and Park et al, as taught by Atungsiri et al, in such a way that if the input signals to the de-rate-matching are signals under bit-puncturing of rate-matching occurred at the transmit site, the de-rate-matching would include inserting filler bits to its input signals in order to reverse the rate-matching.
-Regarding claim 14, Yoshizawa in view of Sakamoto  and Park et al teaches that scheduling the plurality of thread groups includes scheduling the plurality of thread groups to de-rate-match, via (Rate matching)s, code blocks (each comprising “received symbols x[0] to x(N-1)”, [0126] of Yoshizawa), (see figure 16 of Yoshizawa).
Yoshizawa in view of Sakamoto  and Park et al teaches that de-rate-matching is to de-rate-match its input signal (see figure 16 of Yoshizawa), wherein the input signal is a signal that had been rate-matched, via (Rate Matching)s)  at a transmit site (see figure 15 of Yoshizawa).
Yoshizawa in view of Sakamoto and Park et al  does not teach whether the code blocks are de-rematched by inserting filler bits, as claimed.
In analogous art, Atungsiri et al  teaches de-rate-matching might include inserting filler bits to its input signals if the input signal had been under bit-puncturing of rate-matching occurred at a transmit site (see “to reverse the puncturing … formed by the rate matching  unit 404 in the transmitter”, [0042]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto and Park et al , as taught by Atungsiri et al, in such a way that if the input signals to the de-rate-matching are signals under bit-puncturing of rate-matching occurred at the transmit site,  the de-rate-matching would include inserting filler bits to its input signals in order to reverse the rate-matching.
With the implementation, Yoshizawa in view of Sakamoto, Park et al   and Atungsiri et al  teaches that the code blocks are de-rematched by inserting filler bits.
Claims 11, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa in view of Sakamoto and Park et al, and further in view of Ram et al and Botha et al (2013/0177044), previously-cited.
-Regarding claim 11, Yoshizawa in view of Sakamoto and Park et al teaches that the information includes data (outputted from ((Deinterleaving)s) that has been processed by soft demapping (GFDM demod, MIMO equalization) (see figure 16 of Yoshizawa), wherein scheduling the plurality of thread groups includes scheduling the plurality of thread groups ((Descrambling)s) to read values from the data and descramble , via descrambling (Descrambling)s, the values (see figure 16 of Yoshizawa).
Yoshizawa in view of Sakamoto and Park et al   teaches that the soft demapping comprises a MIMO equalization (MIMO equalization) and the output of the soft demapping is outputted from the MIMO equalization for further being descrambled via (Descrambling)s, (see figure 16 of Yoshizawa).
Yoshizawa in view of Sakamoto and Park et al  does not teach whether the data corresponds to log-likelihood ratios, and descrambling the values comprises multiplying the values according to a descrambling function, as claimed.
In analogous art, Ram et al  teaches an MIMO equalization (116) which uses LLRcalculations and provides log-likelihood ratios values (118) as its outputs, (see figure 1, and [0024-0025]).
For application, since Yoshizawa in view of Sakamoto and Park et al  does not teach in detail on how the MIMO equalization (MIMO equalization))  is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto and Park et al , as taught by Ram et al, in such a way that the MIMO equalization would use  LLR calculations and provides log-likelihood ratios values as the output of the soft demapping so that the implementation would become another embodiment derived from teachings  Yoshizawa Sakamoto, Park et al  and Ram et al for obtaining the MIMO equalization, as required in the soft demapping.
Also, in analogous art, Botha et al  teaches  descrambling input values “received signals” comprising multiplying the input values with a scrambling code “scrambling code”, (see [0043]).
For further application, since Yoshizawa in view of Sakamoto, Park et al   and Ram et al  does not teach in-detail on how the descrambling is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto, Park et al  and Ram et al , as taught by Botha et al, in such a way that the descrambling would descramble the values by multiplying values with a scrambling code, so that the values would be descrambled, as required and expected in the method.
So with the implementation, Yoshizawa in view of Sakamoto ,  Park et al, Ram et al  and Botha et al  teaches that the data corresponds to the  log-likelihood ratios, and descrambling the values comprises multiplying the values according to a descrambling function (being the multiplication of the values with the scrambling code).
-Regarding claim 23, Yoshizawa in view of Sakamoto and Park et al  teaches that the data includes values (outputted from (Descrambling)s, figure 16 of Yoshizawa),  wherein the one or more processors are to cause the information to be decoded in parallel, at least in part, by descrambling, via (Descrambling)s), the data, (see figure 16 of Yoshizawa).
Yoshizawa in view of Sakamoto and Park et al   teaches that values are based on outputs of soft demapping (GFDM demod, MIMO equalization) (see figure 16 of Yoshizawa), wherein the soft demapping comprises a  MIMO equalization (MIMO equalization) provides the outputs of soft demapping.
Yoshizawa in view of Sakamoto and Park et al   does not teaches the values correspond to log-likelihood ratios, wherein the data is descrambled by multiplying the values according to a descrambling function, as claimed.
In analogous art, Ram et al  teaches an MIMO equalization (116) which uses LLRcalculations and provides log-likelihood ratios values (118) as its outputs, (see figure 1, and [0024-0025]).
For application, since Yoshizawa in view of Sakamoto and Park et al  does not teach in detail on how the MIMO equalization (MIMO equalization))  is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto and Park et al , as taught by Ram et al, in such a way that the MIMO equalization would use  LLR calculations and provides log-likelihood ratios as the outputs of soft demapping at its output so that the implementation would become another embodiment derived from teachings  Yoshizawa, Sakamoto, Park et al and Ram et al for obtaining the MIMO equalization.
Also, in analogous art, Botha et al  teaches  descrambling input values “received signals” comprising multiplying the input values with a scrambling code “scrambling code”, (see [0043]).
For further application, since Yoshizawa in view of Sakamoto, Park et al   and Ram et al  does not teach in-detail on how the descrambling is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto, Park et al   and  Ram et al , as taught by Botha et al, in such a way that the descrambling would descramble the values by multiplying values with a scrambling code, so that the values would be descrambled, as required and expected in the method.
So with the implementation, Yoshizawa in view of Sakamoto ,Park et al,  Ram et al  and Botha et al  teaches that the data corresponds to the  log-likelihood ratios, and descrambling the values comprises multiplying the values according to a descrambling function (being the multiplication of the values with the scrambling code).
-Regarding claim 30, Yoshizawa in view of Sakamoto and Park et al   teaches that transforming the data includes reading, via (Descrambling)s,  values from the data (outputted from ((Deinterleaving)s) that has been processed by soft demapping (GFDM demod, MIMO equalization), and descrambling, via descrambling ((Descrambling)s), the values , (see figure 16 of Yoshizawa).
Yoshizawa in view of Sakamoto and Park et al   teaches that the soft demapping comprises a MIMO equalization (MIMO equalization) and the output of the soft demapping is outputted from the MIMO equalization for further being descrambled via (Descrambling)s, (see figure 16 of Yoshizawa).
Yoshizawa in view of Sakamoto and Park et al   does not teach whether the data corresponds to log-likelihood ratios, and descrambling the values comprises multiplying the values according to a descrambling function, as claimed.
In analogous art, Ram et al  teaches an MIMO equalization (116) which uses LLRcalculations and provides log-likelihood ratios values (118) as its outputs, (see figure 1, and [0024-0025]).
For application, since Yoshizawa in view of Sakamoto and Park et al  does not teach in detail on how the MIMO equalization (MIMO equalization))  is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto and Park et al  , as taught by Ram et al, in such a way that the MIMO equalization would use  LLR calculations and provides log-likelihood ratios values as the output of the soft demapping so that the implementation would become another embodiment derived from teachings  Yoshizawa , Sakamoto, Park et al  and Ram et al  for obtaining the MIMO equalization, as required in the soft demapping.
Also, in analogous art, Botha et al  teaches  descrambling input values “received signals” comprising multiplying the input values with a scrambling code “scrambling code”, (see [0043]).
For further application, since Yoshizawa in view of Sakamoto, Park et al   and Ram et al  does not teach in-detail on how the descrambling is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Yoshizawa in view of Sakamoto, Park et al   and Ram et al , as taught by Botha et al, in such a way that the descrambling would descramble the values by multiplying values with a scrambling code, so that the values would be descrambled, as required and expected in the descrambling.
With the implementation, Yoshizawa in view of Sakamoto,  Park et al, Ram et al  and Botha et al  teaches that the data corresponds to the log-likelihood ratios, and descrambling the values comprises multiplying the values according to a descrambling function (being the multiplication of the values with the scrambling code).

Claims 1, 4, 5, 9, 17, 20, 21, 24- 26 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Atungsiri et al in view of Agarwal et al,  Sakamoto and Park et al .
-Regarding claim 1, Atungsiri et al teaches a processor (“receiver”, [0042]) at a receive site, the processor comprising: one or more circuits (as shown in figure 5) to cause information (being modulation symbols (“modulation symbols”, [0037]) (outputted from (504))  serially received in a sequential order of time ((Time), figure 2)  of the modulation symbols from a RF signal (outputted from (ant0)) to be decoded in a processor pipeline of computational processors (512, 514, 616, 518, 520, 522, 524),  (see [0042]).
Atungsiri et al does not teach that the information is decoded in parallel, as claimed.
In analogous art, Agarwal et al teaches that for faster processing, a received information (301) can be simultaneously decoded in parallel by a corresponding plurality of identical processor pipelines , each pipeline being of computational processors ((Proc N-1),…, (Proc N)) in series, wherein the information is split, via a serial-to parallel converter (302), into a plurality of data portions; each data portion is decoded in a corresponding processor pipeline of the plurality of identical processor pipelines, and the respective outputs from the plurality of identical processor pipelines are combined, via a parallel-to-serial converter (311), to provide a decoded information, (see figure 3 and [0016,0024]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to alternatively implement Atungsiri et al, as taught by Agarwal et al, in such a way that the processor pipeline would be replaced by a plurality of processor pipelines in-parallel, each pipeline being identical to the processor pipeline of computational processors (512, 514, 616, 518, 520, 522, 524), wherein in the processor, the information would be decoded in parallel that in a manner that the information would be split, via a serial-to parallel converter, into a plurality of data portions; each data portion is decoded in a corresponding processor pipeline of the plurality of processor pipelines, and the respective outputs from the plurality of  processor pipelines are combined, via a parallel-to-serial converter (311), to provide a decoded information, so that via simultaneously processed by the processor pipelines in parallel, the information would be decoded faster.
Atungsiri et al in view of Agarwal et al  does not teaches that the information is stored in order, as claimed.
It is well-known in the art, as evidenced by Sakamoto, that data can be stored in a first-in first out buffer (12) or a shift register (16) in sequential order of time so that it can retrieved in such the order at a corresponding runtime of further processing (13 or 14), (see figure 12 and [0167]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Atungsiri et al in view of Agarwal et al  , as taught by Sakamoto, in such a way that the one or more circuits would further comprises a data storage (being a first-in first out buffer or a shift register) to store the information, before or after being decoded)  in order (being the sequential order of time)  so that the one or more circuits would be enhanced with the data storage that could easily retrieve the information in such the order at a corresponding runtime for further processing.
Atungsiri et al in view of Agarwal et al  and  Sakamoto teaches that the RF signal is generated and provided at a transmission site via  a radio frequency layer ((402, 403, 404, 406, 408, 410, 412, 414, 416), figure 4 of Atungsiri et al) based on input data (“transport data unit”s, [0037] of Atungsiri et al) in frames (“subframe”s, [0037] of Atungsiri et al).
In further comparison, Atungsiri et al in view of Agarwal et al  and  Sakamoto does not teach whether the RF signal is a 5G NR signal, as claimed.
In analogous, Park et al teaches that in accordance to  a 5G NR standard, at a transmit site, data for transmission can be in form of frames (see figure 2 and col. 3, lines 54-59), wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, (see col. 1, lines 41-42, col. 5, lines 24-27, 58-62), and at the receive site, the master information is obtained from a recovered PBCH signal by polar decoding the recovered PBCH signal (see col. 2, lines 52-63).
For further application for use in a 5G NR network, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Atungsiri et al in view of Agarwal et al  and  Sakamoto, as taught by Park et al, in such a way that at the transmission site, input data would be in form of frames for transmission via the RF signal to the receive site for reception, wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, wherein the parallel processor at the receive site would obtain the PBCH signal from the information after being  decoded in parallel, and recover the MIB by polar decoding the obtained PBCH signal, so that with the implementation, the processor would become another embodiment derived from teachings of Atungsiri et al, Agarwal et al,  Sakamoto and Park et al, usable in a 5G NR network for signal communications, (the RF  signal considered here equivalent with the limitation “5G NR signal” and hereafter called so).
-Regarding claim 33, as for claim 1, Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al   teaches that the one or more circuits are to cause the information to be arranged in order in parallel by the plurality of processor pipelines in-parallel (as taught by Agarwal et al), each pipeline being identical to the processor pipeline of computational processors (512, 514, 616, 518, 520, 522, 524) (see figure 5 of Atungsiri et al).
In Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al,  Atungsiri et al does not teach that the computational processors are GPUs, as claimed.
Agarwal et al teaches that such a computational processor can be implemented with a graphics processor (“graphics processor”, [0029]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al, as further taught by Agarwal et al, in such a way that each computational processor would be implemented with a GPU, so that the implementation would become another embodiment derived from teaches of Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al, for obtaining the computational processors, as required and expected in the processor.
-Regarding claim 34,  as for claim 1, Atungsiri et al in view of Agarwal et al, Sakamoto  and Park et al teaches that the one or more circuits are to cause the information to be decoded in parallel based, at least in part, on using different threads (being respective processor pipelines) to calculate different portions (being respective data portions outputted from the serial to parallel converter) of a same code block (being the information).
-Regarding claim 35, Atungsiri et al in view of Agarwal et al, Sakamoto  and Park et al teaches that the one or more circuits are to cause the information to be stored in order and decoded by a group of threads (being the respective processor pipelines) to run in parallel on a computational  device (comprising the processor pipelines).
in Atungsiri et al in view of Agarwal et al, Sakamoto  and Park et al, Atungsiri et al does not teach whether the computational device is a GPU, as claimed.
Agarwal et al teaches that such a computational device can be implemented with a GPU  (“graphics processor”, [0029]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Atungsiri et al in view of Agarwal et al, Sakamoto  and Park et al, as further taught by Agarwal et al, in such a way that the computing device  would be implemented with a GPU, so that the implementation would become another embodiment derived from teaches of Atungsiri et al, Agarwal et al, Sakamoto  and Park et al, for obtaining the computational device, as required and expected in the processor.
-Regarding claim 4, Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al   teaches that the information includes data in a first mapping configuration (being set by (404) at a transmit site (see figure 4  and [0037, 0042]) of Atungsiri et al), and wherein decoding the information comprises layer demapping, via  (512), and descrambling, via (514)  the data (see figure 5 and [0042] of Atungsiri et al), and storing, via (516, 518),  the layer demapped and descrambled data in a second mapping configuration (being set by (516)), (see figure 5 and [0037, 0042, 0044, 0120] of Atungsiri et al).
-Regarding claim 5, Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al  teaches that the one or more circuits cause the plurality of processor pipelines of  computational processors to combine the layer demapped and descrambled data with previously received data in a hybrid automatic repeat request (HARQ) buffer (“buffer of a hybrid ARQ process 518”, [0042] of Atungsiri et al).
In Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al,  Atungsiri et al does not teach that the computational processors are GPUs, as claimed.
Agarwal et al teaches that such a computational processor can be implemented with a graphics processor (“graphics processor”, [0029]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al  , as further taught by Agarwal et al, in such a way that each computational processor would be implemented with a graphics processor, so that the implementation would become another embodiment derived from teaches of Atungsiri et al ,  Agarwal et al, Sakamoto and Park et al , for obtaining the computational processors, as required and expected in the processor.
-Regarding claim 9, , Atungsiri et al  teaches a method, perform by a processor (“receiver”, [0042]) at a receive site, the processor comprising: one or more circuits (as shown in figure 5), the method comprising:  causing, via the processor, information (being modulation symbols (“modulation symbols”, [0037]) (outputted from (504))  serially received in a sequential order of time ((Time), figure 2)  of the modulation symbols) to be decoded by the  processor, by scheduling a thread group on the processor, the thread group comprising a processor pipeline of computational processors ((512, 514, 616, 518, 520, 522, 524), figure 5) (see [0042]), wherein the information is transmitted at a transmit site and received at the receive site using a RF signal (outputted from (ant0), figure 5), (see [0042]).
 Atungsiri et al does not teach that that the processor comprises a plurality of thread groups on the processor, wherein the information is decoded by scheduling the plurality of thread groups, as claimed.
In analogous art, Agarwal et al teaches that for faster processing, a received information (301) can be simultaneously decoded in parallel by a corresponding plurality of identical processor pipelines , each pipeline being of computational processors ((Proc N-1),…, (Proc N)) in series, wherein the information is split, via a serial-to parallel converter (302), into a plurality of data portions; each data portion is decoded in a corresponding processor pipeline of the plurality of identical processor pipelines, and the respective outputs from the plurality of identical processor pipelines are combined, via a parallel-to-serial converter (311), to provide a decoded information, (see figure 3 and [0016,0024]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to alternatively implement Atungsiri et al, as taught by Agarwal et al, in such a way that the processor pipeline would be replaced by a plurality of processor pipelines in-parallel, each pipeline being identical to the processor pipeline of computational processors (512, 514, 616, 518, 520, 522, 524), each processor pipeline considered as a thread group, wherein in the processor, the information would be decoded in parallel by scheduling a plurality of thread groups (being the plurality of respective processor pipelines) on the processor, in a manner that the information would be split, via a serial-to parallel converter, into a plurality of data portions; each data portion is decoded in a corresponding processor pipeline of the plurality of processor pipelines, and the respective outputs from the plurality of  processor pipelines are combined, via a parallel-to-serial converter (311), to provide a decoded information, so that via simultaneously processed by the processor pipelines in parallel, the information would be decoded faster, (the processor considered here equivalent with the limitation “parallel processor” and hereafter called so).
In comparison, Atungsiri et al in view of Agarwal et al  does not teaches that the information is stored in order, as claimed.
It is well-known in the art, as evidenced by Sakamoto, that data can be stored in a first-in first out buffer (12) or a shift register (16) in sequential order of time so that it can retrieved in such the order at a corresponding runtime of further processing (13 or 14), (see figure 12 and [0167]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Atungsiri et al in view of Agarwal et al  , as taught by Sakamoto, in such a way that the one or more circuits would further comprises a data storage (being a first-in first out buffer or a shift register) to store the information, before or after being decoded)  in order (being the sequential order of time)  so that the one or more circuits would be enhanced with the data storage that could easily retrieve the information in such the order at a corresponding runtime for further processing.
Atungsiri et al in view of Agarwal et al  and  Sakamoto teaches that the RF signal is generated and provided at a transmission site via  a radio frequency layer ((402, 403, 404, 406, 408, 410, 412, 414, 416), figure 4 of Atungsiri et al) based on input data (“transport data unit”s, [0037] of Atungsiri et al) in frames (“subframe”s, [0037] of Atungsiri et al).
In further comparison, Atungsiri et al in view of Agarwal et al  and  Sakamoto does not teach whether the RF signal is a 5G NR signal, as claimed.
In analogous, Park et al teaches that in accordance to  a 5G NR standard, at a transmit site, data for transmission can be in form of frames (see figure 2 and col. 3, lines 54-59), wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, (see col. 1, lines 41-42, col. 5, lines 24-27, 58-62), and at the receive site, the master information is obtained from a recovered PBCH signal by polar decoding the recovered PBCH signal (see col. 2, lines 52-63).
For further application for use in a 5G NR network, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Atungsiri et al in view of Agarwal et al  and  Sakamoto, as taught by Park et al, in such a way that at the transmission site, input data would be in form of frames for transmission via the RF signal to the receive site for reception, wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, wherein the parallel processor at the receive site would obtain the PBCH signal from the information after being decoded in parallel, and recover the MIB by polar decoding the obtained PBCH signal, so that with the implementation, the processor would become another embodiment derived from teachings of Atungsiri et al, Agarwal et al,  Sakamoto and Park et al, usable in a 5G NR network for signal communications, (the RF  signal considered here equivalent with the limitation “5G NR signal” and hereafter called so).
-Regarding claim 17, Atungsiri et al  teaches a system (“receiver”, [0042]) at a receive site, the system comprising: one or more processors/circuits (as shown in figure 5) to cause information (being modulation symbols (“modulation symbols”, [0037]) (outputted from (504))  serially received in a sequential order of time ((Time), figure 2)  of the modulation symbols from a RF signal (outputted from (ant0)) to be decoded in a processor pipeline of computational processors (512, 514, 616, 518, 520, 522, 524),  (see [0042]).
Atungsiri et al does not teach that the information is decoded in parallel, as claimed.
In analogous art, Agarwal et al teaches that for faster processing, a received information (301) can be simultaneously decoded in parallel by a corresponding plurality of identical processor pipelines , each pipeline being of computational processors ((Proc N-1),…, (Proc N)) in series, wherein the information is split, via a serial-to parallel converter (302), into a plurality of data portions; each data portion is decoded in a corresponding processor pipeline of the plurality of identical processor pipelines, and the respective outputs from the plurality of identical processor pipelines are combined, via a parallel-to-serial converter (311), to provide a decoded information, (see figure 3 and [0016,0024]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to alternatively implement Atungsiri et al, as taught by Agarwal et al, in such a way that the processor pipeline would be replaced by a plurality of processor pipelines in-parallel, each pipeline being identical to the processor pipeline of computational processors (512, 514, 616, 518, 520, 522, 524), wherein in the system, the information would be decoded in parallel that in a manner that the information would be split, via a serial-to parallel converter, into a plurality of data portions; each data portion is decoded in a corresponding processor pipeline of the plurality of processor pipelines, and the respective outputs from the plurality of  processor pipelines are combined, via a parallel-to-serial converter (311), to provide a decoded information, so that via simultaneously processed by the processor pipelines in parallel, the information would be decoded faster.
Atungsiri et al in view of Agarwal et al  does not teaches that the information is stored in order, as claimed.
It is well-known in the art, as evidenced by Sakamoto, that data can be stored in a first-in first out buffer (12) or a shift register (16) in sequential order of time so that it can retrieved in such the order at a corresponding runtime of further processing (13 or 14), (see figure 12 and [0167]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Atungsiri et al in view of Agarwal et al  , as taught by Sakamoto, in such a way that the one or more circuits would further comprises a data storage (being a first-in first out buffer or a shift register) to store the information, before or after being decoded)  in order (being the sequential order of time)  so that the one or more circuits would be enhanced with the data storage that could easily retrieve the information in such the order at a corresponding runtime for further processing.
With the implementation, Atungsiri et al in view of Agarwal et al  and  Sakamoto teaches that the system resultedly comprises one or more memory (being the data storage) to store data which is, or namely, corresponds to, the information.
Atungsiri et al in view of Agarwal et al  and  Sakamoto further teaches that the RF signal is generated and provided at a transmission site via  a radio frequency layer ((402, 403, 404, 406, 408, 410, 412, 414, 416), figure 4 of Atungsiri et al) based on input data (“transport data unit”s, [0037] of Atungsiri et al) in frames (“subframe”s, [0037] of Atungsiri et al).
In further comparison, Atungsiri et al in view of Agarwal et al  and  Sakamoto does not teach whether the RF signal is a 5G NR signal, as claimed.
In analogous, Park et al teaches that in accordance to  a 5G NR standard, at a transmit site, data for transmission can be in form of frames (see figure 2 and col. 3, lines 54-59), wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, (see col. 1, lines 41-42, col. 5, lines 24-27, 58-62), and at the receive site, the master information is obtained from a recovered PBCH signal by polar decoding the recovered PBCH signal (see col. 2, lines 52-63).
For further application for use in a 5G NR network, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Atungsiri et al in view of Agarwal et al  and  Sakamoto, as taught by Park et al, in such a way that at the transmission site, input data would be in form of frames for transmission via the RF signal to the receive site for reception, wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, wherein the parallel processor at the receive site would obtain the PBCH signal from the information after being demapped and  decoded in parallel, and recover the MIB by polar decoding the obtained PBCH signal, so that with the implementation, the system would become another embodiment derived from teachings of Atungsiri et al, Agarwal et al,  Sakamoto and Park et al, usable in a 5G NR network for signal communications, (the RF  signal considered here equivalent with the limitation “5G NR signal” and hereafter called so).
-Regarding claim 20, Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al  teaches that the one or more processors are configurable to cause the information to be decoded in parallel, at least in part, by causing the data to be transformed , via (514, 516), for decoding by a decoder (518] (see figure 5 of Atungsiri et al) and storing the transformed data in the buffer of the one or more memories (see [0042-0044] of Atungsiri et al), wherein causing the data to be transformed includes causing the data to be de-rate-matched, via (516)s (see figure 5 of Atungsiri et al)  in parallel by the plurality of processor pipelines (as taught by Agarwal et al).
-Regarding claim 21, Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al  teaches that storing the transformed data in the one or more memories includes combining the transformed data with contents of a hybrid automatic repeat request (HARQ) buffer (“buffer of a hybrid ARQ process 518”, [0042] of Atungsiri et al).
-Regarding claim 24, Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al  teaches that the data is stored in the data storage of the one or more memories in a first mapping configuration (being the storing configuration of the data storage), and the one or more processors are to: read, via accessing and outputting, via a serial and parallel convert (as taught by (201), figure 3 of Agarwal et al),  the data (being the information) from data storage of the one or more memories in parallel; layer demap the data in parallel via respective computational processors ((512), figure 5 of Atungsiri et al)  of the processor pipelines ; de-rate-match the data in parallel via respective computational processors ((516), figure 5 of Atungsiri et al) of the processor pipelines; descramble the data in parallel via respective computational processors ((514), figure 5 of Atungsiri et al) of the processor pipelines; and combine the layer demapped, de-rate-matched, descrambled data with contents of a hybrid automatic repeat request (HARQ) buffer in a second mapping configuration (being the storing configuration of the HARQ buffer) via respective computational processors ((518), figure 5 of Atungsiri et al) of the processor pipelines (see [0042-0044] of Atungsiri et al).
-Regarding claim 25, Atungsiri et al  teaches a method, perform by a processor (“receiver”, [0042]) at a receive site, the processor comprising: one or more circuits (as shown in figure 5), the method comprising:  accessing, with a thread group running on a parallel processor, data that is, or namely corresponds to, information (being modulation symbols (“modulation symbols”, [0037]) (outputted from (504))  serially received in a sequential order of time ((Time), figure 2)  of the modulation symbols), the thread group comprising a processor pipeline of computational processors ((512, 514, 616, 518, 520, 522, 524), figure 5); and causing, with the thread group, the data to be decoded (see [0042]), wherein the information is transmitted at a transmit site and received at the receive site using a RF signal (outputted from (ant0), figure 5), (see [0042]).
Atungsiri et al does not teach that that the processor comprises a plurality of thread groups ruining on the processor, wherein the information is caused to be decoded in parallel with the plurality of thread groups, as claimed.
In analogous art, Agarwal et al teaches that for faster processing, a received information (301) can be simultaneously decoded in parallel by a corresponding plurality of identical processor pipelines , each pipeline being of computational processors ((Proc N-1),…, (Proc N)) in series, wherein the information is split, via a serial-to parallel converter (302), into a plurality of data portions; each data portion is decoded in a corresponding processor pipeline of the plurality of identical processor pipelines, and the respective outputs from the plurality of identical processor pipelines are combined, via a parallel-to-serial converter (311), to provide a decoded information, (see figure 3 and [0016,0024]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to alternatively implement Atungsiri et al, as taught by Agarwal et al, in such a way that the processor pipeline would be replaced by a plurality of processor pipelines in-parallel on the processor, each pipeline being identical to the processor pipeline of computational processors (512, 514, 616, 518, 520, 522, 524), each processor pipeline considered as a thread group, wherein in the processor, the information would be caused to be decoded in parallel by scheduling a plurality of thread groups (being the plurality of respective processor pipelines) on the processor, in a manner that the information would be split, via a serial-to parallel converter, into a plurality of data portions; each data portion is decoded in a corresponding processor pipeline of the plurality of processor pipelines, and the respective outputs from the plurality of  processor pipelines are combined, via a parallel-to-serial converter (311), to provide a decoded information, so that via simultaneously processed by the processor pipelines in parallel, the information would be decoded faster, (the processor considered here equivalent with the limitation “parallel processor” and hereafter called so).
In comparison, Atungsiri et al in view of Agarwal et al  does not teaches that the information is stored in order, as claimed.
It is well-known in the art, as evidenced by Sakamoto, that data can be stored in a first-in first out buffer (12) or a shift register (16) in sequential order of time so that it can retrieved in such the order at a corresponding runtime of further processing (13 or 14), (see figure 12 and [0167]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Atungsiri et al in view of Agarwal et al  , as taught by Sakamoto, in such a way that the one or more circuits would further comprises a data storage (being a first-in first out buffer or a shift register) to store the information, before or after being decoded)  in order (being the sequential order of time)  so that the one or more circuits would be enhanced with the data storage that could easily retrieve the information in such the order at a corresponding runtime for further processing.
Atungsiri et al in view of Agarwal et al  and  Sakamoto teaches that the RF signal is generated and provided at a transmission site via  a radio frequency layer ((402, 403, 404, 406, 408, 410, 412, 414, 416), figure 4 of Atungsiri et al) based on input data (“transport data unit”s, [0037] of Atungsiri et al) in frames (“subframe”s, [0037] of Atungsiri et al).
In further comparison, Atungsiri et al in view of Agarwal et al  and  Sakamoto does not teach whether the RF signal is a 5G NR signal, as claimed.
In analogous, Park et al teaches that in accordance to  a 5G NR standard, at a transmit site, data for transmission can be in form of frames (see figure 2 and col. 3, lines 54-59), wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, (see col. 1, lines 41-42, col. 5, lines 24-27, 58-62), and at the receive site, the master information is obtained from a recovered PBCH signal by polar decoding the recovered PBCH signal (see col. 2, lines 52-63).
For further application for use in a 5G NR network, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Atungsiri et al in view of Agarwal et al  and  Sakamoto, as taught by Park et al, in such a way that at the transmission site, input data would be in form of frames for transmission via the RF signal to the receive site for reception, wherein each frame comprises a PBCH signal that includes a master information block (MIB) being added with a system frame number (SFN) information into a PBCH pay load, which then is polar coded  into  the PBCH signal, wherein the parallel processor at the receive site would obtain the PBCH signal from the information after being decoded in parallel, and recover the MIB by polar decoding the obtained PBCH signal, so that with the implementation, the processor would become another embodiment derived from teachings of Atungsiri et al, Agarwal et al,  Sakamoto and Park et al, usable in a 5G NR network for signal communications, (the RF  signal considered here equivalent with the limitation “5G NR signal” and hereafter called so).

-Regarding claim 26, Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al  teaches that the data has been processed by soft demapping, via (512) (see figure 5 of Atungsiri et al), wherein causing the data to be decoded includes transforming, via (514, 516, 518, 520),  the data for decoding by a decoder (522) (see figure 5 of Atungsiri et al).
-Regarding claim 36, Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al  teaches that the one or more circuits are to cause the information to be stored in order and decoded in parallel based, at least in part, on using a group of threads (being the respective processor pipelines)  to be started with a kernel launch function  (being a function (“detecting the received signal”, [0178] of  Atungsiri et al)), which is a programmable function that passes one or more parameters (being computer instructions (“computer software”, [0160]) of Atungsiri et al) to at least one kernel (“detection circuit”, [0178] of Atungsiri et al) on a computational processor ((512), figure 5 of Atungsiri et al) of each processor pipeline, (see [0042, 0160, 0178] of Atungsiri et al).
In Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al, Atungsiri et al does not teach that the computational processor is a GPU, as claimed.
Agarwal et al teaches that such a computational processor can be implemented with a GPU (“graphics processor”, [0029]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement, Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al  , as further taught by Agarwal et al, in such a way that the computational processor would be implemented with a graphics processor, so that the implementation would become another embodiment derived from teaches of Yoshizawa ,  Agarwal et al and Sakamoto, for obtaining the computational processor, as required and expected in the processor.
Claims 11, 12, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al, and further in view of Botha et al.
-Regarding claim 11, Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al teaches that the information includes data that has been processed by soft demapping, (via (512) shown in figure 5 of Atungsiri et al) and wherein scheduling the plurality of thread groups includes scheduling the plurality of thread groups to read values from the data that correspond to log-likelihood ratios, and descramble , (via (514) shown if figure 5 of Atungsiri et al),  the values according to a descrambling function  (see (“descrambling by a descrambling element 514 in accordance with the cell, UE and slot specific scrambling applied in the transmitter in step 406”, [0042] of Atungsiri et al).
Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al does not teach whether the values are descrambled by multiplying the values, as claimed.
In analogous art, Botha et al  teaches  descrambling input values “received signals” comprising multiplying the input values with a scrambling code “scrambling code”, (see [0043]).
For further application, since Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al does not teach in-detail on how the descrambling is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al, as taught by Botha et al, in such a way that the descrambling would descramble the values by multiplying values with a scrambling code, so that the values would be descrambled, as required and expected in the method.
-Regarding claim 12, Atungsiri et al in view of Agarwal et al, Sakamoto, Park et al  and Botha et al teaches that scheduling the plurality of thread groups includes scheduling the plurality of thread groups to combine, via (516, 518) (see figure 5 and [0042] of Atungsiri et al), the descrambled values with previously received data in a hybrid automatic repeat request (HARQ) buffer (“buffer of a hybrid ARQ process 518”, [0042] of Atungsiri et al).
-Regarding claim 30, Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al teaches that transforming the data includes reading, via ((514), figure 5 of Atungsiri et al), values (LLRs) from the data that correspond to log-likelihood ratios, and descrambling, via (514), the values according to a descrambling function (set by (514)).
Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al does not teach whether the values are descrambled by multiplying the values, as claimed.
In analogous art, Botha et al  teaches  descrambling input values “received signals” comprising multiplying the input values with a scrambling code “scrambling code”, (see [0043]).
For further application, since Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al does not teach in-detail on how the descrambling is implemented, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Atungsiri et al in view of Agarwal et al, Sakamoto and Park et al, as taught by Botha et al, in such a way that the descrambling would descramble the values by multiplying values with a scrambling code, so that the values would be descrambled, as required and expected in the method.
-Regarding claim 31, Atungsiri et al in view of Agarwal et al, Sakamoto, Park et al   and Botha et al teaches that the method is configurable to comprise: combining the descrambled values with previously received data in a hybrid automatic repeat request (HARQ) buffer (“buffer of a hybrid ARQ process 518”, [0042] of Atungsiri et al).
Response to Arguments
Applicant's arguments filed 12/11/21 and 09/21/22 have been fully considered.  However, claims 1-39, after amended with new limitations or newly-added on 12/11/21, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632